Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  129714                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 129714
                                                                   COA: 254522
                                                                   Wayne CC: 03-008758
  CLINTON BRANAM,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 23, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2006                      _________________________________________
           t0424                                                              Clerk